209 Ga. 282 (1952)
71 S.E.2d 548
McGILL et al.
v.
THE STATE OF GEORGIA, by Davis, Solicitor-General.
17930.
Supreme Court of Georgia.
Argued July 14, 1952.
Decided July 15, 1952.
Arnold, Gambrell & Arnold, James A. Branch and Maddox & Maddox, for plaintiffs in error.
John W. Davis, Solicitor-General, Robert E. Coker, G. W. Langford, Farris & Farris, Shaw & Shaw, Gleason & Painter and Andrew Cain, contra.
HEAD, Justice.
Honorable H. E. Nichols, Judge of the Superior Court of the Rome Circuit, issued a citation for contempt against W. T. Fields and Ralph McGill, as managing editor and editor, respectively, of the Atlanta Constitution. By demurrer and by answer the respondents contended that an order adjudging the respondents in contempt of court, under the facts set out in the proceeding, would amount to restraining liberty of speech and the press in violation of art. 1, sec. 1, par. 15 of the Constitution of this State, and would be in violation of the due-process clause and equal-protection clause of section 1 of the Fourteenth Amendment to the Constitution of the United States, and in violation of section 1 of the First Amendment to the Constitution of the United States, which provides that Congress shall make no law abridging the freedom of speech or of the press. The demurrers to the citation were overruled and the respondents were held in contempt of court. Relying upon their demurrers and answers, the respondents assert that the assignments of error involve a construction of the Constitution of this State, and of the United States. Held:
A constitutional question within the jurisdiction of this court must either involve a construction of some provision of the Constitution of this State or of the United States, or attack as unconstitutional some law of this State or of the United States. Constitution, art. 6, sec. 2, par. 4, (Code, Ann., § 2-3704). The demurrers and answers of the respondents do not attack any law of this State or of the United States. The pleaded provisions of the State and Federal Constitutions are unambiguous and are not questioned. An application of unquestioned and unambiguous constitutional provisions to a given state of facts is within the jurisdiction of the Court of Appeals. Gulf Paving Co. v. *283 City of Atlanta, 149 Ga. 114 (99 S.E. 374); Howell v. State, 153 Ga. 201 (111 S.E. 675); Norman v. State, 171 Ga. 527 (156 S.E. 203); Dennard v. State, 176 Ga. 361 (168 S.E. 310); Thompson v. City of Atlanta, 176 Ga. 489 (168 S.E. 312); Payne v. State, 180 Ga. 609 (180 S.E. 130); Campbell v. Atlanta Coach Co., 186 Ga. 77 (196 S.E. 769); Head v. Edgar Bros. Co., 187 Ga. 409 (200 S.E. 792); Western Union Telegraph Co. v. King, 188 Ga. 95 (2 S.E. 2d, 909); Gaston v. Keehn, 195 Ga. 559 (24 S.E. 2d, 675); Thompson v. State, 199 Ga. 250 (33 S.E. 2d, 903); Loomis v. State, 203 Ga. 394 (47 S.E. 2d, 58).
Transferred to the Court of Appeals. All the Justices concur, except Atkinson, P.J., not participating.